Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Six months ended June 30, 2009 (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ (585 ) Plus: Interest included in expense(b) 9,526 One-third of rental expense(c) 143 Adjusted “earnings”(d) $ 9,084 Fixed charges: Interest included in expense(b) $ 9,526 Interest capitalized 21 One-third of rental expense(c) 143 Total fixed charges $ 9,690 Ratio of earnings to fixed charges 0.94 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (d) As of June 30, 2009, the amount of earnings needed to achieve a one-to-one ratio of earnings to fixed charges was $606 million.
